DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/5/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a color layer that is localized.”  Applicants indicate that “[t]o be ‘localized’, a color layer must be a discontinuous color layer that does not comprise any portion that extends away from an embedded area of a transparent microsphere along any lateral dimension of the retroreflective article to any significant extent.”  
The Examiner respectfully notes that the amendment to the claims invokes the special definition of an “embedded color layer.”  As such, the scope of the claim is changed.  However, Billingsley still discloses the claimed limitation.  The Examiner respectfully notes that the claims as currently presented include the limitation “at least one localized, embedded color layer.”  The claims as currently presented do not require that all of the color layer(s) is/are a localized embedded color layer.  Billingsley discloses wherein at least some of the retroreflective elements comprise a reflective layer (16, reflective layer) disposed between the transparent microsphere and the binder layer (16 is located between 14 and 12) and at least one localized embedded .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that all of the color layers are localized embedded color layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the prior art of record teaches the instant invention as currently claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9, 11, 13, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billingsley et al. (US 6,361,850) (of record).
Consider claim 1, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article comprising:
a binder layer (14, binder layer); and,
a plurality of retroreflective elements (12, optical elements) spaced over a length and breadth of a front side of the binder layer (see figure 1, optical elements are spaced over a length of the binder), each retroreflective element comprising a transparent microsphere partially embedded in the binder layer (microspheres are embedded in the binder layer 14);
wherein at least some of the retroreflective elements comprise a reflective layer (16, reflective layer) disposed between the transparent microsphere and the binder layer (16 is located between 14 and 12) and at least one localized embedded color layer (18, colored layer.  The colored layer can have small regions at the most embedded portion where the layer is discontinuous.  The portions where the layer is discontinuous are embedded color layer portions.  The small discontinuous portions are located at the most embedded portion.  Because the portions are small they would not extend away from an embedded area of a transparent microsphere along any lateral dimension of the retroreflective article to any significant extent), that is between the transparent microsphere and the reflective layer (18 is located between 16 and 12) [col. 5, lines 39-58, col. 7, lines 27-49].

Consider claim 4, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least a portion of a visually exposed front surface of the article in areas laterally between the transparent microspheres, is provided by a visually exposed surface of a color layer that is a non-localized color layer (the color layer 18 is provided between the microspheres on the exposed portions of the microspheres and includes non-localized portions) [col. 5, lines 39-58].
Consider claim 6, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least some of the retroreflective elements each comprise a reflective layer that is a portion of a non-localized reflective layer (the reflective layer is provided behind the microspheres and includes localized and non-localized portions) [col. 5, lines 39-58].
Consider claim 7, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least some of the retroreflective elements each comprise a reflective layer that is a localized reflective layer (the reflective layer is provided behind the microspheres and includes localized and non-localized portions) [col. 5, lines 39-58].

Consider claim 9, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least some of the embedded reflective layers (16, reflective layer) are embedded between the localized embedded color layer (18, colored layer) and the binder layer (14, binder layer) [col. 5, lines 39-58, col. 7, lines 27-46].
Consider claim 11, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least some of the retroreflective elements each comprise a reflective layer that comprises a vapor-coated metal layer (the reflective layer can be vapor coated) [col. 7, lines 55-67].
Consider claim 13, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein the article exhibits a coefficient of retroreflectivity (RA, measured at 0.2 degrees observation angle and 5 degrees entrance angle) after 25 wash cycles, that is at least 50 % of a coefficient of retroreflectivity initially exhibited before any wash cycles (claim 14).
Consider claim 15, Billingsley et al. disclose (e.g. figure 1-2) a substrate comprising the exposed lens retroreflective article of claim 1, wherein the binder layer of the retroreflective article is coupled to the substrate with at least some of the retroreflective elements facing away from the substrate (see figures 1-2, the optical elements face away from the substrate) [col. 5, lines 39-58].

Consider claim 17 Billingsley et al. disclose (e.g. figure 1-2) a substrate wherein the substrate is a support layer that supports the exposed-lens retroreflective article and that is configured to be coupled to a fabric of a garment (the substrate can be fabric and supports the optical elements) [col. 5, lines 39-59].
Consider claim 18, Billingsley et al. disclose (e.g. figures 1-2) a method of making the retroreflective article of claim 1, the method comprising:
physically transferring at least one color layer precursor onto at least portions of
protruding areas of transparent microspheres that are borne by a carrier layer and that are partially embedded therein (microspheres are partially embedded into a carrier and layers are applied) [col. 9, lines 53-55];
solidifying the color layer precursor into localized color layers (the colors layers and reflective layers are cured), disposing a reflective layer on at least some of the localized color layers, disposing a binder precursor on the carrier layer and on the protruding areas of the transparent microspheres bearing the localized color layers and the reflective layers thereon (a solution of binder layer components and optical silane coupling agents are applied to the reflective layer) [col. 9, lines 65-67], and,
solidifying the binder precursor to form a binder layer (the layers are cured) [col. 9, line 67 to col. 10, line 7].
Consider claim 19, Billingsley et al. disclose (e.g. figures 1-2) a method wherein the physically transferring of the at least one color layer precursor comprises 
Consider claim 20, Billingsley et al. disclose (e.g. figures 1-2) a method wherein for at least some of the transparent microspheres, the method comprises physically transferring the at least one color layer precursor onto a portion of the protruding area of the microsphere while leaving another portion of the protruding area of the microsphere without a color layer precursor thereon (the colored layer is place on the portions of microspheres after the microspheres are embedded into the temporary carrier) [col. 9, lines 53-55].
Consider claim 21, Billingsley et al. disclose (e.g. figures 1-2) a method wherein the method comprises a step of disposing a non-localized color layer precursor on a major surface of at least a selected area of a side of the carrier layer that bears the transparent microspheres (the colored layer is place on the portions of microspheres after the microspheres are embedded into the temporary carrier) [col. 9, lines 53-55].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley et al. (US 6,361,850) (of record).
Consider claim 2, Billingsley et al. disclose (e.g. figures 1-2) an exposed-lens retroreflective article wherein at least some of the localized, embedded color layers occupy an angular arc (see figures 1-2).  However, Billingsley et al. do not explicitly disclose that the arc is on average, from 45 degrees to 100 degrees.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Billingsley to have the arc be between 45 degrees to 100 degrees in order to provide a variety in design choices.
Consider claim 10, Billingsley et al. disclose (e.g. figure 1-2) an exposed-lens retroreflective article wherein at least some of the retroreflective elements each comprise a localized reflective layer that occupies an angular arc (the reflective layer comprises an arc) and in which the entirety of the localized reflective layer (16, reflective layer) is located rearwardly of the localized embedded color layer (18, colored layer) (the reflective layer is provided behind the color layer). However, Billingsley et al. do not explicitly disclose that the reflective layer arc is less than an angular arc occupied by the localized embedded color layer of that retroreflective element.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Billingsley to have the reflective layer arc be less than an angular arc occupied by the localized embedded color layer of that retroreflective element in order to provide a variety in design choices.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley et al. (US 6,361,850) in view of McCoy et al. (US 2017/0276844) (of record).
Consider claim 5, Billingsley et al. do not explicitly disclose that the binder layer comprises a colorant.  Billingsley and McCoy are related as retroreflective articles.  McCoy discloses a binder layer that comprises a colorant (claim 18).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the binder of Billingsley, to include a colorant as taught by McCoy, in order to provide additional color customization.
Consider claim 14, Billingsley et al. do not explicitly disclose a transfer article comprising the exposed-lens retroreflective article of claim 1 and a carrier layer on which the exposed-lens retroreflective article is detachably disposed with at least some of the transparent microspheres in contact with the carrier layer.  Billingsley and McCoy are related as retroreflective articles.  McCoy discloses (e.g. figure 5D) a transfer article comprising the exposed-lens retroreflective article of claim 1 and a carrier layer (240) on which the exposed-lens retroreflective article is detachably disposed with at least some of the transparent microspheres in contact with the carrier layer (the spheres 208 are detachably in contact with the carrier web) [0155-0164].  It would have been obvious to a person before the effective filing date of the instant invention to modify the device of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley et al. (US 6,361,850) in view of Bingham (3,700,305) (of record).
Consider claim 12, Billingsley does not explicitly disclose that at least some of the retroreflective elements each comprise a reflective layer that is a dielectric reflector layer comprising alternating high and low refractive index sublayers.  Billingsley and Bingham are related as retroreflective devices.  Bingham discloses that at least some of the retroreflective elements each comprise a reflective layer that is a dielectric reflector layer comprising alternating high and low refractive index sublayers [col. 2, line 53 to col. 3, line 51].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Billingsley to include the refractive index sublayers as taught by Bingham, in order to control the color or produce novel visual effects with elements less susceptible to corrosion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JADE R CHWASZ/Primary Examiner, Art Unit 2872